Name: Council Decision (EU) 2015/1969 of 22 October 2015 establishing the position to be taken on behalf of the European Union within the Committee on Government Procurement on the accession of Ukraine to the Revised Agreement on Government Procurement
 Type: Decision
 Subject Matter: trade policy;  international affairs;  Europe;  world organisations
 Date Published: 2015-11-04

 4.11.2015 EN Official Journal of the European Union L 288/14 COUNCIL DECISION (EU) 2015/1969 of 22 October 2015 establishing the position to be taken on behalf of the European Union within the Committee on Government Procurement on the accession of Ukraine to the Revised Agreement on Government Procurement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 13 December 2012, Ukraine applied for accession to the Revised Agreement on Government Procurement (the Revised GPA). (2) Ukraine's commitments on coverage are laid down in its final offer, as submitted to the Parties to the Revised GPA on 29 June 2015. (3) Ukraine's final offer provides for an extensive coverage of central and sub-central entities and other entities operating in the utilities, goods, construction services and other services sectors. It is therefore satisfactory and acceptable. The terms of Ukraine's accession, as reflected in the Annex to this Decision, will be reflected in the decision adopted by the Committee on Government Procurement (the GPA Committee) on Ukraine's accession. (4) Ukraine's accession to the Revised GPA is expected to make a positive contribution to the further opening of public procurement markets internationally. (5) Article XXII(2) of the Revised GPA provides that any Member of the WTO may accede to the Revised GPA on terms to be agreed between that Member and the Parties, with such terms stated in a decision of the GPA Committee. (6) It is therefore appropriate to establish the position to be taken on the Union's behalf within the GPA Committee, with regard to the accession of Ukraine, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the Committee on Government Procurement shall be to approve the accession of Ukraine to the Revised Agreement on Government Procurement, subject to specific terms of accession set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 22 October 2015. For the Council The President F. ETGEN ANNEX EU TERMS OF UKRAINE'S ACCESSION TO THE REVISED GPA (1) Upon Ukraine's accession to the Revised GPA, point 2 of section 2 (The Central Government contracting authorities of the EU Member States) of Annex 1 to Appendix I for the European Union shall read as follows: 2. For the goods, services, suppliers and service providers of Israel, Montenegro, the Republic of Moldova, and Ukraine, procurement by the following central government contracting authorities.. (1) The numbering of the coverage schedules of the Parties to the Revised GPA has been changed by the WTO secretariat in agreement with the Parties to the Revised GPA. The numbering used in this Annex corresponds to the numbering of the latest true certified copy of coverage schedules of the Parties to the Revised GPA, which has been transmitted by the WTO to the Parties to the Revised GPA by way of official notification and is available at http://www.wto.org/english/tratop_e/gproc_e/gp_app_agree_e.htm#revisedGPA. The numbering of the coverage schedules of the Parties to the Revised GPA published in OJ L 68, 7.3.2014, p. 2 is obsolete.